688 N.W.2d 91 (2004)
DEITERING
v.
CHARTER TP. OF GRAND BLANC.
125824.
Supreme Court of Michigan.
October 28, 2004.
SC: 125824. COA: 244158.
On order of the Court, the application for leave to appeal the January 27, 2004 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CAVANAGH, J., would grant leave to appeal.
WEAVER and KELLY, JJ., would grant leave to appeal because this Court should review the issue presented.